Citation Nr: 1204437	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  04-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a lumbar spine disability. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1967 to September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan, which found that the Veteran had not submitted new and material evidence to reopen claims of entitlement to service connection for a right knee injury and history of lumbar strain. 

In a December 2006 decision the Board found that the Veteran had submitted new and material evidence to reopen the claims of service connection, recharacterized the claims to comport to the evidence of record, and remanded them for additional development.  

In April 2009 the Board denied service connection for right knee and lumbar spine disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 12, 2011 Memorandum Decision, and June 3, 2011 Judgment, vacated the Board's April 2009 decision and remanded the case to the Board for further development.  

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee and lumbar spine disabilities.   

The May 2011 Memorandum Decision notes that in its April 2009 Decision, the Board improperly relied on a September 2008 VA examination report in which the examiner found that the Veteran's current right knee and lumbar spine conditions are not related to service, but that the examiner failed to include any explanation or rationale for his conclusions.  

Accordingly, the Veteran's claims must be remanded so that he can be provided with a new VA examination regarding the nature and etiology of his claimed lumbar spine and right knee disabilities.  See 38 C.F.R. § 3.159 (c). 

The appellant is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed right knee and lumbar spine disabilities.  All necessary testing should be conducted.  As to all diagnosed right knee and low back disabilities, the examiner should provide an opinion as to whether it is at least as likely as not related to, or had its onset during, service.  The examiner is to discuss the Veteran's service treatment records (STRs), including his August 1971 separation examination, and the May 2005 private medical opinion of record that attributes the Veteran's claimed disabilities to old injuries.

A complete rationale must be provided for all opinions.  The claim folder must be reviewed by the examiner in conjunction with the examination. 

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

